NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-DEC-2020
                                            09:06 AM
                                            Dkt. 9 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             HO#OLEHUA HOUSING, LP doing business as
            LOKAHI APARTMENTS, Plaintiff-Appellee, v.
                ANTON PHILIPP, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                  NORTH AND SOUTH KONA DIVISION
                   (CIVIL NO. 3DRC-XX-XXXXXXX)


          ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:  Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon consideration of the "Stipulation for Dismissal
With Prejudice of Anton Philipp's Appeal From 1) Order Granting
Motion for Partial Summary Judgment on the Issue of Possession
Filed October 20, 2020; and 2) Order and Finding Contained in the
Minutes and Transcript of the November 17, 2020 Hearing on
Defendant's Motion for Reconsideration of Court's Order Granting
Plaintiff's Motion for Partial Summary Judgment on the Issue of
Possession, Filed on November 20, 2020" (Stipulation to Dismiss
Appeal), filed December 15, 2020, by Plaintiff-Appellee Ho#olehua
Housing LP, the papers in support, and the record, it appears
that (1) the appeal has not been docketed; (2) the parties
stipulate to dismiss the appeal with prejudice and bear their own
attorneys' fees and costs; (3) the Stipulation to Dismiss Appeal
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

is dated and signed by counsel for all parties appearing in the
appeal; and (4) dismissal is authorized by Hawai#i Rules of
Appellate Procedure Rule 42(a).
           Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal is approved and the appeal is dismissed with
prejudice. The parties shall bear their own attorneys' fees and
costs.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, December 21, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge
                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2